Citation Nr: 9901599	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-48 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

To be established.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his aunt



ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The appellant had active service from June 30, 1974, to July 
25, 1974.  He had subsequent active duty for training in the 
Army National Guard from April 1976 to November 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a Novemebr 1994 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

In a July 1980 rating decision, service connection for a 
psychiatric disorder and for seizures was denied.  In July 
1980, the veteran was sent a letter notifying him of this 
action, but he was not furnished his procedural and appellate 
rights.  As such, his claim for service connection for both 
of these disabilities remained pending.  Thereafter, the 
veteran again sought connection for a psychiatric disorder 
and for seizures.  In a January 1982 rating decision, the 
prior denial of service connection for a psychiatric disorder 
and for seizures was confirmed and continued.  In a January 
1982 letter, the veteran was notified of this decision and of 
his procedural and appellate rights.  Thereafter, the veteran 
did not submit a notice of disagreement to the January 1982 
denial of his claim.  As such, the RO's January 1982 rating 
decision became final.  When a claim has been disallowed by 
the RO, it may not thereafter be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.104(a).

Subsequently, the veteran sought to reopen his claim for 
service connection for a psychiatric disorder on several 
occasions.  The RO variously declined to take any action as 
no new evidence was submitted or confirmed and continued the 
prior denial of that issue.  

In September 1988, the RO again confirmed and continued the 
prior denial of service connection for a psychiatric 
disorder.  In an October 1988 letter, the veteran was 
notified of this action and of his procedural and appellate 
rights.  In July 1989, a notice of disagreement was received; 
in September 1989, a statement of the case was issued; and in 
November 1989, a substantive appeal was received.  In 
November 1989, the veteran testified at a personal hearing at 
the RO.  At that time, the veteran raised the issue of 
service connection for a seizure disorder and service 
connection for a psychiatric disorder as secondary to a 
seizure disorder.  

In June 1991, the Board remanded the issue of service 
connection for a psychiatric disorder to the RO for further 
development.  In March 1994, the Board again remanded this 
issue of service connection for a psychiatric disorder to the 
RO for further development.  In that remand decision, the 
Board noted that during the veteran's personal hearing in 
November 1989, his representative asserted that the veteran's 
psychiatric disorder was partially caused by his seizure 
disorder.  The Board noted that this statement raised the 
issue of entitlement to service connection for a seizure 
disorder (epilepsy) based on aggravation.  The Board further 
pointed out that the issue of service connection for a 
seizure disorder should be resolved prior to final 
adjudication of the claim for service connection for a 
psychiatric disorder (on a new and material basis).  In 
addition, other evidentiary development was requested.  The 
Board indicated that following completion of the requested 
actions, the RO should review the evidence and determine 
whether the veteran's claim for service connection for a 
psychiatric disorder may now be granted.  If not, the RO was 
instructed to provide the veteran and his representative with 
an appropriate supplemental statement of the case, and, 
thereafter, the case should be returned to the Board for 
further appellate review.

In a November 1994 rating decision, service connection for a 
seizure disorder was denied and service connection for a 
psychiatric disorder secondary to the veterans alleged 
seizure disorder was denied.  The Board notes that the RO 
referred to the prior July 1980 rating decision, but it is 
not clear whether or not the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for seizures or if the RO denied the 
current claim for service connection on the merits.  
Thereafter, the RO did not separately notify the veteran of 
the denial of this claim for service connection nor was he 
provided with his procedural and appellate rights. Rather, in 
November 1994, the RO sent the veteran a supplemental 
statement of the case which indicated that service connection 
for a seizure disorder remained denied. 

The Board notes at this point that in the prior March 1994 
remand, the Board should have instructed the RO to adjudicate 
the issue of whether new and material evidence had been 
submitted to reopen the claim for service connection for 
seizures, and, if the RO denied that claim, to notify the 
veteran of the denial and of his procedural and appellate 
rights so that the veteran might have the opportunity to 
initiate an appeal with a notice of disagreement.  As was 
later noted by the Board in a March 1996 decision (see 
below), the issue of service connection for a psychiatric 
disorder on a direct basis was not inextricably intertwined 
with the issue of service connection for seizures; thus, that 
issues could be adjudicated regardless of the status of the 
seizure issue.  However, as noted, the Board previously 
indicated that the two issues were intertwined and instructed 
the RO to just issue a supplemental statement of the case, 
which is what the RO did.  The veteran was never provided 
separate notice and his procedural and appellate rights.

In August 1995, the representatives informal hearing 
presentation was received which addressed the issue of 
service connection for a seizure disorder.  Thus, although 
the veteran was not properly notified of the November 1995 
denial of his claim, this statement is accepted as a timely 
notice of disagreement.  

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of mailing of the result of the 
initial review or determination.  A substantive appeal must 
be filed within 60 days from the date the RO mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302(a), (b).  As noted, the November 1994 rating decision 
denied service connection for a seizure disorder.  The 
veteran was not thereafter properly notified of that decision 
and of his procedural and appellate rights.  In August 1995, 
a notice of disagreement was received.  As such, the veteran 
should have been furnished a statement of the case and 
instructed on the necessary procedure to perfect his appeal.  

In March 1996, the Board determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a psychiatric disorder.  In the 
introductory portion of that decision, the Board noted that 
the issue of service connection for a seizure disorder and 
service connection for a psychiatric disability secondary to 
the seizure disorder were not inextricably intertwined with 
the issue of whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a psychiatric disorder based on his active 
service which was on appeal.  This notation corrected the 
prior indication by the Board that the issues were 
intertwined.  Additionally, the Board noted that although the 
RO denied service connection for a seizure disorder and found 
that the psychiatric disability was not caused by the seizure 
disability, the RO failed to consider the fact that the issue 
of the seizure disorder was denied previously by rating 
decision of July 1989.  At this point, the Board notes that 
there is no July 1989 rating decision.  That statement was an 
unfortunate misprint.  As previously noted, the only final 
decision with regard to the issue of service connection for a 
seizure disorder was the January 1982 rating decision.  In 
addition, in March 1996, the Board properly noted that the RO 
had not provided the veteran with the laws and regulations 
for a new and material claim for a seizure disorder.  
However, the Board also stated that it was not clear whether 
the veteran was provided notice of the need to file a 
substantive appeal as to this issues.  As previously noted, 
the veteran should have been separately notified of that 
action, but, nevertheless, since he submitted a notice of 
disagreement, he is entitled to a statement of the case as to 
that issue, after which he may perfect his appeal with a 
substantive appeal.   

Thereafter, pursuant to the Boards inaccurate notations, the 
RO sent the veteran a letter in April 1996.  In that letter, 
the veteran was informed that he could perfect his appeal as 
to the seizure issue by submitted a VA Form 9.  Thereafter, 
the veteran submitted a VA Form 9.  In January 1998, the 
veteran testified at a personal hearing in Washington, D.C., 
before a member of the Board.  Some of the procedural defects 
in this case were noted at that time and the veteran was told 
that they would be resolved prior to appellate adjudication 
of his claim.

Thus, in sum, the veteran seeks service connection for a 
seizure disorder.  Since there is a final denial as to this 
issue, the correct characterization of the issue is: 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure 
disorder.  In November 1994, this issue was apparently 
denied.  The veteran, by submitting a timely notice of 
disagreement, has initiated an appeal as to that issue.  As 
noted, this issue was not intertwined with the issue 
addressed in the March 1996 decision and the veteran was 
entitled to separate notice as to the November 1994 denial 
and his procedural and appellate rights.  Unfortunately, the 
RO was misinformed in this regard and addressed this issue, 
in part, in a supplemental statement of the case, prior to 
the veteran being sent any notification of the denial of that 
issue and prior to the receipt of a notice of disagreement.  
Also, the supplemental statement of the case was incomplete 
due to a failure to address the proper laws and regulations.  

Thus, in order to correct the procedural defects in this 
case, the RO should review all the evidence of record and 
determine if new and material evidence has been submitted to 
reopen the claim for service connection for a seizure 
disorder.  In the review of the evidence, the Board notes 
that the RO should request and obtain all records with regard 
to the veterans claim for Social Security benefits.  In 
addition, the RO should follow new directives that have been 
issued regarding new and material evidence claims.  
Specifically, the Board notes that the U.S. Court of Appeals 
for the Federal Circuit recently issued directives in new and 
material cases, as set forth below.

When a claim has been disallowed by the RO or the Board, it 
may not thereafter be reopened unless new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 
C.F.R. § 3.104(a).  The Board notes that the applicable 
regulation requires that new and material evidence is 
evidence which has not been previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In regard to the term "new and material," the Court has 
stated that "new" evidence means more than evidence which was 
not previously physically of record.  To be "new," additional 
evidence must be more that merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In order for evidence to 
be material, in Colvin the Court stated that there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome.  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
expounded upon the "two- step analysis" which must be 
conducted under 38 U.S.C.A. § 5108 as set forth in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991) in order to determine 
if new and material evidence has been submitted.  First, the 
Court in Evans stated that it must be determined whether the 
evidence presented or secured since the prior final 
disallowance of the claim is new and material when "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Second, if the 
evidence is new and material, the Board must reopen the claim 
and review all the evidence of record to determine the 
outcome of the claim on the merits.  The first step involves 
three questions: (1) Is the newly presented evidence "new" 
(not of record at the time of the last final disallowance of 
the claim and not merely cumulative of other evidence that 
was then of record)? (2) Is it "probative" of the issues at 
hand? (3) If it is new and probative, then, in light of all 
of the evidence of record, is there a reasonable possibility 
that the outcome of the claim on the merits would be changed?

The U.S. Court of Appeals for the Federal Circuit, in Hodge 
v. West, No. 98-7017 (Fed. Cir. September 16, 1998), stated 
that the test created by the Court in Colvin was more 
restrictive than required by 38 C.F.R. § 3.156(a).  The 
Colvin test, as noted above, requires that, in order to 
reopen a previously denied claim, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome.  Colvin at 174.  Whereas 38 C.F.R. 
§ 3.156(a) requires that, to reopen a claim, evidence 
submitted must be so significant that it must be considered 
in order to fairly decide the merits of the claim.  In 
Colvin, the U.S. Court of Appeals for the Federal Circuit 
stated that the Court impermissibly replaced the agencys 
judgment with its own and imposed on veterans a 
requirement inconsistent with the general character of the 
underlying statutory scheme for awarding veterans 
benefits.  Colvin was therefore specifically overruled by 
the U.S. Court of Appeals for the Federal Circuit in Hodge.  

The U.S. Court of Appeals for the Federal Circuit in Hodge 
pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The U.S. Court of Appeals for the 
Federal Circuit in Hodge agreed with the Court that not every 
piece of new evidence is material, but expressed concern 
that some new evidence might well contribute to a more 
complete picture of the circumstances surrounding the origin 
of an appellants injury or disability even where it will not 
eventually convince the Board to alter the prior final rating 
decision.  U.S. Court of Appeals for the Federal Circuit in 
Hodge further emphasized the need for a complete and accurate 
record.  

Thus, the Board observes that the U.S. Court of Appeals for 
the Federal Circuit in Hodge directs that the parameters of 
the definition of new and material evidence as written in 
38 C.F.R. § 3.156(a) be followed as opposed to the Courts 
interpretation in Colvin which, the Board notes, was 
reiterated in Evans.  Inasmuch as the definition of new 
was not addressed by the U.S. Court of Appeals for the 
Federal Circuit, it appears that guidance in that regard 
provided by the Court is consistent with the controlling 
regulation.  However, the RO and the Board should no longer 
require that new evidence create a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome to 
reopen the claim.  Rather, the RO and the Board should only 
require that new evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim 
to reopen the claim.   

Therefore, when the RO reviews the veterans claim, the 
aforementioned directives should be followed.  If the claim 
is not resolved in his favor, the veteran must be issued a 
statement of the case providing him the pertinent laws and 
regulations governing new and material evidence.  The veteran 
should be provided 60 days to perfect his appeal with a 
substantive appeal.  If the veteran perfects his appeal by 
submitting a timely and adequate substantive appeal, then the 
RO should return the claim to the Board.

With regard to another matter, the Board further notes that 
in an October 1988 letter, the veteran was informed that his 
claims of service connection for heat exhaustion and a leg 
injury had been denied.  In July 1989, a notice of 
disagreement from the veteran that addressed those specific 
issues was received and the veteran referred to those claims 
during his November 1989 personal hearing.  However, a 
statement of the case was never issued with regard to the 
claims for heat exhaustion and a leg injury.  Thus, the RO 
should send the veteran a statement of the case as to those 
service connection issues in accordance with 38 U.S.C.A. 
§ 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the veteran 
perfects his appeal by submitting a timely and adequate 
substantive appeal, then the RO should return the claim to 
the Board.  

Lastly, the Board notes that correspondence from the 
veterans mother shows that she asserts that she is the 
veterans legal guardian.  However, the veteran has not been 
deemed incompetent.  As such, if the veteran intends for his 
mother to act on the veterans behalf, the veteran should 
submit a statement granting her the authority to act on his 
behalf.  Otherwise, the veterans mother may submit official 
documentation such as court papers showing that the veteran 
is incompetent and she is his legal guardian.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  If the veteran wants his mother to 
act on the veterans behalf as his 
guardian or in any other capacity, the 
veteran should submit a statement 
granting her the authority to do so.  
Otherwise, the veterans mother may 
submit official documentation such as 
court papers showing that the veteran is 
incompetent and she is his legal 
guardian.  

2.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim of Social Security by the veteran 
including any medical records that Social 
Security has regarding the veteran.  
These records should be associated with 
the claims file.

3.  The RO should evaluate whether new 
and material evidence has been submitted 
to reopen the claim for service 
connection for a seizure disorder taking 
into consideration all evidence of 
record.  In considering whether new and 
material evidence has been submitted, the 
RO should follow the directives of Hodge. 
If any action taken is adverse to the 
veteran, the RO should send the veteran a 
statement of the case in accordance with 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
19.29, 19.30.  If the veteran perfects 
his appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board.

4.  The RO should send the veteran a 
statement of the case as to the issues of 
entitlement service connection for heat 
exhaustion and a leg injury in accordance 
with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
19.29, 19.30.  If the veteran perfects 
his appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board.

No action is required of the veteran unless he receives 
further notice.  The Board expresses no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case pending completion of the requested action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. CHEEK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 2 -
